     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2093 Page 1 of 6




 1    ROBERT S. BREWER, JR.
      United States Attorney
      JOSEPH P. PRICE, JR.
 2    Assistant U.S. Attorney
      Cal. State Bar No. 131689
 3    BRIAN P. HUDAK
      Special Assistant U.S. Attorney
      Office of the U.S. Attorney
 4    880 Front Street, Room 6293
      San Diego, CA 92101-8893
      Telephone: (619) 546-7642
 5    Facsimile: (619) 546-7751/(202)-252-2549
      Email: Joseph.Price@usdoj.gov, Brian.Hudak@usdoj.gov
 6    JOSEPH H. HUNT
      Assistant Attorney General
 7    MICHAEL D. GRANSTON
      SARA MCLEAN
      SAMUEL J. BUFFONE
 8    CHRISTOPHER R.B. REIMER
      JOHN W. BLACK
      BRUCE D. BERNSTEIN
 9    Attorneys, Civil Fraud Section
      U.S. Department of Justice
10    601 D Street NW, Room 9219
      Washington, DC 20004
      (202) 616-2945
11    Samuel.J.Buffone@usdoj.gov
      Attorneys for the United States of America
12
      KILPATRICK TOWNSEND & STOCKTON LLP
13    ERWIN L. CENA (CA State Bar No. 272960)
      12255 El Camino Real, Suite 250
      San Diego, CA 92130
14    Telephone: (858) 350-6100
      Facsimile: (858) 350-6111
      Email: ecena@kilpatricktownsend.com
15
      LONDON & MEAD
16    MARK LONDON (Pro Hac Vice)
      CHRISTOPHER B. MEAD (Pro Hac Vice)
      D. BRADLEY CLEMENTS (Pro Hac Vice)
17    LANCE ROBINSON (Pro Hac Vice)
      1225 19th Street, NW
      Suite 320
18    Washington, D.C. 20036
      Tel: (202)331-3334
19    Fax: (202)785-4280
      Email: shark@londonandmead.com
             cmead@londonandmead.com
20           bclements@londonandmead.com
             lrobinson@londonandmead.com
21
      Attorneys for Relator, Kevin G. Dougherty
22
     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2094 Page 2 of 6



 1    WEINER BRODSKY KIDER PC
      Mitchel H. Kider, #116479
      David M. Souders (Pro hac vice)
 2    Jason W. McElroy (Pro hac vice)
      1300 19th Street, NW Fifth Floor
      Washington, DC 20036
 3    Tel: (202) 628-2000
      Fax: (202) 628-2011
 4    Email: kider@thewbkfirm.com, souders@thewbkfirm.com
             mcelroy@thewbkfirm.com
 5    INCORVAIA & ASSOCIATES
      Joel L. Incorvaia, #90616
      3183 Brookside Lane
 6    Encinitas, CA 92024
      Tel: (858) 259-2220
 7    Fax: (858) 259-3131
      Email: joel@incorlaw.com
 8    Attorneys for Defendant Guild Mortgage Company

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA ex rel.                Case No.: 16CV2909-JAH (BLM)
      KEVIN G. DOUGHERTY,
                                                      JOINT MOTION TO POSTPONE
12                 Plaintiff,                         EARLY NEUTRAL
                                                      EVALUATION AND CASE
13            v.                                      MANAGEMENT CONFERENCE
      GUILD MORTGAGE COMPANY,
14                                                    Date:
                   Defendant.                         Time:
                                                      Courtroom: 13B
15                                                    Judge: Hon. John A. Houston

16
            On April 18, 2019, this Court issued an Order for Early Neutral Evaluation and Case
17
      Management Conference (Dkt. No. 115). Plaintiff the United States of America (“United
18
      States”), Relator Kevin Dougherty (“Relator”), and Defendant Guild Mortgage Company
19
      (“Guild”), by and through their undersigned counsel, respectfully request the Court to
20
      postpone the early neutral evaluation and case management conference until after the Court
21
                                                -2-
22                                                                      16-cv-2909 JAH(BLM)
     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2095 Page 3 of 6



 1    issues its ruling on Guild’s Motion to Dismiss the Government’s Amended Complaint-in-

 2    Intervention.

 3          The Government filed its Amended Complaint-in-Intervention on March 4, 2019

 4    (Dkt. No. 107). Guild timely filed its Motion to Dismiss the Amended Complaint-in-

 5    Intervention on March 22, 2019 (Dkt. No. 110). The Government filed its Opposition on

 6    April 12, 2019 (Dkt. No. 113), and Guild filed its reply brief on April 24, 2018 (Dkt. No.

 7    116). A hearing on this motion is currently set for July 8, 2019, at 2:30pm.

 8          On March 29, 2019, the Court issued its Order on Guild’s Motion to Dismiss

 9    Relator’s Third Amended Complaint, denying that motion (Dkt. No. 112). Guild timely

10    filed its Answer and Affirmative Defenses to Relator’s Third Amended Complaint on April

11    15, 2019 (Dkt. No. 114). On April 18, 2019, Magistrate Judge Major issued an order for

12    all parties to engage in an Early Neutral Evaluation and a Case Management Conference on

13    May 29, 2019 (Dkt. No. 115)

14          Because Guild’s Motion to Dismiss the Amended Complaint-in-Intervention is still

15    pending decision by this Court, the parties request that the Early Neutral Evaluation and

16    Case Management Conference be postponed until a date after Guild’s Motion has been

17    decided. This will save time and resources for the parties and the Court, as there are

18    outstanding dispositive matters that could materially affect the scope of discovery and the

19    prosecution and defense of this case.

20    //

21
                                                 -3-
22                                                                       16-cv-2909 JAH(BLM)
     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2096 Page 4 of 6




 1    Respectfully submitted,                           bclements@londonandmead.com
                                                        lrobinson@londonandmead.com
      ROBERT S. BREWER, JR.
 2    United States Attorney
      JOSEPH P. PRICE, JR.                        KILPATRICK TOWNSEND                 &
 3    Assistant U.S. Attorney                     STOCKTON LLP
      Cal. State Bar No. 131689
      BRIAN P. HUDAK                              ERWIN L. CENA (CA State Bar No.
 4    Special Assistant U.S. Attorney             272960)
      Office of the U.S. Attorney                 12255 El Camino Real, Suire 250
      880 Front Street, Room 6293                 San Diego, CA 92130
 5    San Diego, CA 92101-8893                    Telephone: (858) 350-6100
      Telephone: (619) 546-7642                   Facsimile: (858) 350-6111
 6    Facsimile: (619) 546-7751/ (202)-252-       Email:ecena@kilpatricktownsend.com
      2549
      Email:Joseph.Price@usdoj.gov,               Attorneys for    Relator    Kevin   G.
 7          Brian.Hudak@usdoj.gov                 Dougherty
      JOSEPH H. HUNT
 8    Assistant Attorney General
                                                  WEINER BRODSKY KIDER PC
 9    By: ___/s/ Samuel J. Buffone________
                                                  By:   /s/ Jason W. McElroy
      MICHAEL D. GRANSTON
10    SARA MCLEAN                                 Mitchel H. Kider, #116479
      SAMUEL J. BUFFONE                           David M. Souders (Pro hac vice)
      Cal. State Bar No. 280896                   Jason W. McElroy (Pro hac vice)
11    CHRISTOPHER R.B. REIMER                     1300 19th Street, NW Fifth Floor
      JOHN W. BLACK                               Washington, DC 20036
12    BRUCE D. BERNSTEIN                          Tel: (202) 628-2000
      Attorneys, Civil Fraud Section              Fax: (202) 628-2011
      U.S. Department of Justice                  kider@thewbkfirm.com
13    601 D Street NW, Room 9219                  souders@thewbkfirm.com
      Washington, DC 20004                        mcelroy@thewbkfirm.com
      (202) 616-2945
14    Samuel.J.Buffone@usdoj.gov                  INCORVAIA & ASSOCIATES
15                                                Joel L. Incorvaia, #90616
      Attorneys for the United States             3183 Brookside Lane
                                                  Encinitas, CA 92024
16    LONDON & MEAD                               Tel: (858) 259-2220
                                                  Fax: (858) 259-3131
17    By: __/s/ Lance Robinson _____              Email:joel@incorlaw.com
      MARK LONDON (Pro Hac Vice)
      CHRISTOPHER B. MEAD (Pro Hac Vice)          Attorneys for Defendant         Guild
18    D. BRADLEY CLEMENTS (Pro Hac                Mortgage Company
      Vice)
      LANCE ROBINSON (Pro Hac Vice)
19    1225 19th Street, NW
      Suite 320
      Washington, D.C. 20036                      Dated: May 3, 2019
20    Tel: (202)331-3334
      Fax: (202)785-4280
21    Email: shark@londonandmead.com
             cmead@londonandmead.com
22
     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2097 Page 5 of 6




 1                             CERTIFICATION OF JOINT FILING

 2          Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies and

 3    Procedures of the United States District Court for the Southern District of California, I

 4    certify that the content of this document is acceptable to all signatory counsel, and that I

 5    have obtained their authorizations to affix their electronic signatures to this document.

 6

 7    Dated: May 3, 2019                                         /s/ Jason W. McElroy
                                                                 Jason W. McElroy
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     Case 3:16-cv-02909-JAH-BLM Document 118 Filed 05/03/19 PageID.2098 Page 6 of 6



 1                                CERTIFICATE OF SERVICE

 2          I certify that, on this 3 day of May, 2019, I caused one copy of the foregoing JOINT

 3    MOTION TO POSTPONE EARLY NEUTRAL EVALUATION AND CASE

 4    MANAGEMENT CONFERENCE to be served on all parties and counsel of record via the

 5    Court’s CM/ECF system.

 6

 7                                                             /s/ Jason W. McElroy
                                                               Jason W. McElroy
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                -2-
22                                                                      16-cv-2909 JAH(BLM)
